Per Curiam.

The writ of prohibition will be awarded only where there is no adequate remedy in the ordinary course of the law and will not be awarded as a substitute for an appeal. State, ex rel. Rhodes, Aud., v. Solether, Judge, 162 Ohio St., 559, 124 N. E. (2d), 411; State, ex rel. Winnefeld, v. Court of Common Pleas, 159 Ohio St., 225, 112 N. E. (2d), 27.
Appellant has an adequate remedy by way of appeal.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taet, JJ., concur.